Exhibit 10.7

 

 

 

Notice of Grant of Stock Options

    

Worthington Industries, Inc.

  

and Option Agreement

    

ID: xx-xxxxxxx

       

200 Old Wilson Bridge Road

       

Columbus, OH 43085

  

 

 

 

[OPTIONEE NAME]

  

Option Number:

  

XXXXXXX

  

[OPTIONEE ADDRESS]

  

Plan:

  

LTIP

  

[OPTIONEE CITY, STATE ZIP]

  

ID:

  

SSN#

  

 

 

Effective XX/XX/20XX, you have been granted a(n) Non-Qualified Stock Option to
buy XXXX shares of Worthington Industries, Inc. (the Company) stock at $XX.XX
per share.

The total option price of the shares granted is $XX,XXX.XX

Shares in each period will become fully vested on the date shown.

 

    

Shares

    

Vest Type

    

Full Vest

    

Expiration

      

X,000

     On Vest Date      XX/XX/20XX      XX/XX/20XX     

X,000

     On Vest Date      XX/XX/20XX      XX/XX/20XX     

X,000

     On Vest Date      XX/XX/20XX      XX/XX/20XX     

X,000

     On Vest Date      XX/XX/20XX      XX/XX/20XX     

X,000

     On Vest Date      XX/XX/20XX      XX/XX/20XX   

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

    

 

[SIGNATURE OF OPTIONEE]

    

Date

 

    

 